Citation Nr: 0634612	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-33 212	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran's case was remanded to the RO for additional 
development in December 2004.  The case is again before the 
Board for appellate review.


FINDING OF FACT

The veteran does not have asbestosis.


CONCLUSION OF LAW

The veteran does not have asbestosis that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from July 1967 to April 
1971.  He served as a machinist mate in the Navy.  The 
veteran claimed that he was exposed to asbestos while aboard 
United States Navy ships during active duty.  The veteran's 
service medical records (SMRs) are negative for any treatment 
for a respiratory condition.

The veteran was afforded a VA examination in July 2002.  The 
veteran complained of shortness of breath upon climbing 
stairs or bicycling.  He stated that he had a cough with 
phlegm, which was dark in color and was sometimes productive 
of black colored clots in the morning.  He indicated that he 
had no fever but had chills twice a day, two to three days a 
week.  He had a history of smoking one pack of cigarettes per 
day for thirty years.  He told the examiner he quit smoking 
three months prior to the examination.  The examiner noted 
that pulmonary function testing was performed which revealed 
normal spirometry with a reduced diffusing capacity.  The 
chest x-ray was normal.  The examiner diagnosed the veteran 
with asbestosis.

Also associated with the claims file are VA outpatient 
treatment reports dated from November 1995 to October 2003.  
Chest x-rays dated in November 1995, May 1997, March 2002, 
and October 2003 all indicate that the veteran's heart and 
lungs were clear and normal.  In March 2002 the veteran 
reported left chest pain and increased shortness of breath.  
No diagnosis was provided.  

The veteran was afforded a VA examination in June 2005.  The 
veteran reported shortness of breath for many years.  He said 
he had not been diagnosed with pneumonia, bronchitis, or 
bronchial asthma.  He denied hospitalizations related to his 
respiratory complaints.  The veteran underwent a high 
resolution computed tomography (CT) scan of the chest which 
revealed minimal pleural thickening and a small amount of 
bibasilar scarring and no evidence of asbestosis.  A chest x-
ray revealed a normal chest.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2006) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court has observed that there has been no specific 
statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, and the Secretary has not promulgated any 
regulations, but there are some procedural guidelines.  See 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  In May 1988, 
VA issued a circular on asbestos-related diseases that 
provided some guidelines for considering compensation claims 
based on exposure to asbestos, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular).  The DVB Circular was rescinded by the Director of 
the VA Compensation and Pension Service in September 1992, 
and, at that time its contents were added as paragraph 7.68 
(now paragraph 7.21) of Part VI of the VA Adjudication 
Procedure Manual, M21-1 (Manual M21-1).  The provision does 
not give rise to enforceable substantive rights and does not 
create a presumption of exposure to asbestos.  Dyment v. 
West, 13 Vet. App. 141, 145-46 (1999); aff'd 287 F.3d 1377, 
1383-84 (Fed. Cir. 2002).

According to Manual M21-1, Part VI, paragraph 7.21, the most 
common disease related to asbestos exposure is interstitial 
pulmonary fibrosis (asbestosis), and clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  In addition, it is 
stated that asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  In paragraph 7.21 it is also noted 
that cancers of the larynx and pharynx as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure.  

The veteran's SMRs are negative for any evidence of a lung 
disorder.  No exposure to asbestos was noted in service 
records.  Chest x-rays obtained at VA in November 1995, May 
1997, March 2002, and October 2003 all indicate that the 
veteran's heart and lungs were clear and normal.  The first 
evidence of record to show the veteran with any type of 
respiratory disorder is the July 2002 VA examination report 
where the veteran was diagnosed with asbestosis.  However, 
the examiner noted that pulmonary function testing revealed 
normal spirometry with a reduced diffusing capacity, and the 
chest x-ray was normal.  The examiner failed to provide a 
rationale for a diagnosis of asbestosis.  At the most recent 
VA examination in June 2005 the veteran underwent a high 
resolution CT scan of the chest which revealed minimal 
pleural thickening and a small amount of bibasilar scarring.  
It was specifically noted that there was no evidence of 
asbestosis.  A chest x-ray revealed a normal chest.  

In this case, the Board finds that the veteran does not have 
asbestosis.  Although the VA examiner in 2002 found that he 
did, the remainder of the record contradicts such a 
conclusion.  On each occasion when a chest x-ray was 
performed there was no suggestion of any asbestosis.  
Importantly, when a CT scan was conducted in 2005 with a 
specific view toward determining whether the veteran 
experienced asbestosis, no evidence of such a disease process 
was found.  Given that the 2002 examiner's diagnosis is not 
supported by any other clinical evidence, especially by x-ray 
or CT scan, the Board gives the 2002 assessment no 
evidentiary weight.  Consequently, the Board finds that the 
veteran does not have asbestosis.  Even assuming that, as 
alleged, the veteran was exposed to asbestos during service, 
in order to establish service connection he has to show that 
a current disability is linked to exposure to asbestos in 
service.  No current disability is shown.

Although the veteran is competent to describe the symptoms 
and events he experienced during service, he is not competent 
to proffer a medical diagnosis or a medical opinion regarding 
proper diagnosis or etiology thereof.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As there is no medical evidence to 
show that the veteran has asbestosis disability traceable to 
military service, the Board concludes that the preponderance 
of the evidence is against his claim.  Evidence showing no 
asbestosis, as well as the most recent VA examiner's opinion, 
outweighs the veteran's unsupported allegation of diagnosis 
and relationship to military service.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for asbestosis.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002 and Supp. 2005); 38 C.F.R. § 3.102 (2006).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in May 2002.  He was 
advised to submit any evidence he had to show that he had a 
current disability and its link to military service.  The RO 
sent a follow-up letter to the veteran in December 2004 and 
informed him of the status of his claim and advised him of 
the elements to satisfy in order to establish service 
connection.  He was advised to submit information pertinent 
to his claim for asbestos exposure.  He was advised to submit 
any evidence he had to show that he had a current disability 
and to identify sources of evidence/information that he 
wanted the RO to obtain on his behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Additionally, while notice was not provided as to the 
criteria for rating asbestosis or with respect to the 
criteria for assigning an effective date, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), neither issue is before 
the Board.  Consequently, a remand of the service connection 
claim is not required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and VA outpatient treatment 
reports.  The veteran was afforded several VA examinations.  
The veteran has not alleged that there is any outstanding 
evidence that would support his claim.  The Board is not 
aware of any outstanding evidence.




ORDER

Entitlement to service connection for asbestosis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


